DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is Non-Final Office Action in response to application filed on September 14, 2021 and preliminary amendment filed on November 24, 2021. Claims 1-18 have been canceled. Claims 19-36 are presented for examination.
Information Disclosure Statement
The references listed in the IDS filed on September 14, 2021 has been considered and entered into record. A copy of the signed or initialed IDS is hereby attached.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 19-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11/144,583. Although the claims at issue are not identical, they are not patentably distinct from each other because they are directed toward the same subject matter.
All limitations and elements in claim 19 of the instant application are found in claim 1 of Courter except “generating a user interface including an applications definition panel, an objects definition panel and a properties definition panel” have been omitted. Given the fact that the ‘401 invention has broader applications where “generating a user interface” must inherently there in establishing visualization for the property of the object data structure. Although the claims at issue are not identical, they are not patentably distinct from each other because they are substantially similar in scope and they use the similar limitations as showed in the Claims Comparison Table below.  It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify, add or omit the additional elements of claims 1, 7 and 13 to arrive at the claims 19, 25 and 31 of the instant application because the person would have realized that the remaining element would perform the same functions as before. "Omission of element and its   function in combination is obvious expedient if the remaining elements perform same functions as before." See In re Karlson (CCPA) 136 USPQ 184, decide Jan 16, 1963, Appl. No. 6857, U. S. Court of Customs and Patent Appeals. 
Claims Comparison Table:
Instant application  #17/474,401
Patent # 11/144,583
Claim 19: A method for representing data in a computer network to facilitate access thereto via at least one user interface, the process comprising: 
by a computer-based designer workstation: 



receiving a selection of at least one object data structure of a plurality of object data structures corresponding to at least one staging database; 

designating at least one property of the at least one object data structure to be represented via the at least one user interface; 

enabling at least one visualization for the at least one property of the at least one object data structure; 







by the controller: from time to time and for the at least one object data structure, obtaining data from the at least one staging database according to at least one configuration table representative of at least one application; 

translating the data from the at least one staging database into a semantic data format to provide semantic data; 

storing the semantic data in a semantic database; by a computer-based web server: obtaining. from the semantic database, requested semantic data corresponding to instances of at least a portion of the at least one object data structure; and 

providing, to a user device, the at least one user interface including the at least one visualization based on the requested semantic data for display on the user device,

Claim 20 (New): The method of claim 19, further comprising by the computer-based designer \workstation: displaying a map interface including the at least one object data structure and one or more other object data structures within a selected number of levels of the at least one object data structure: populating a properties list based on at least one selection made using the map interface; and designating the at least one property using the properties list.

Claim 21 (New): The method of claim 19, further comprising by the computer-based designer workstation: linking the at least one object data structure to at least one other object data structure of the plurality of object data structures; populating a properties list based on the linking of the at least one object data structure to the at least one other object data structure: and designating the at least one property using the properties list.

Claim 22 (New): The method of claim 19, further comprising by the computer-based designer workstation: receiving a selection of a node on a map interface including the at least one object data structure and at least one other object data structure populating a properties list based on the selection of the node on the map interface; and designating the at least one property using the properties list.

Claim 23 (New): The method of claim 19, further comprising populating a properties list based on the selection of the at least one object data structure of the plurality of object data structures; populating a selected properties list based on a selection made using the properties list; and enabling outputting of the at least one property via the at least one visualization based on a selection using the selected properties list.

Claim 24 (New): The method of claim 19, wherein the at least one visualization includes at least one of a bar chart, a pie chart, a table or a line graph.


Claim 25 (New): A system for representing data in a computer network to facilitate access thereto via at least one user interface, the system comprising: at least one processing device; at least one display operatively connected to the at least one processing device; and at least one machine-readable storage device, operatively connected to the at least one processing device, having stored thereon instructions that, when executed by the at least one processing device, cause the at least one processing device to: receive a selection of at least one object data structure of a plurality of object data structures corresponding to at least one staging database; designate at least one property of the at least one object data structure to be represented via the at least one user interface; enable at least one visualization option for the at least one property of the at least one object data structure; from time to time and for the at least one object data structure, obtain data from the at least one staging database according to at least one configuration table representative of at least one application; translate the data from the at least one staging database into a semantic data format to provide semantic data; store the semantic data in a semantic database; obtain, from the semantic database, requested semantic data corresponding to instances of at least a portion of the at least one object data structure; and provide, to the at least one display, the at least one user interface including the at least one visualization based on the requested semantic data.

Claim 26 (New): The system of claim 25, wherein the instructions, when executed by the at least one processing device, cause the at least one processing device to cause display of a map interface including the at least one object data structure and one or more other object data structures within a selected number of levels of the at least one object data structure, population of a properties list based on at least one selection made using the map interface, and designation of the at least one property using the properties list

Claim 27 (New): The system of claim 25, wherein the instructions, when executed by the at least one processing device, cause the at least one processing device to cause a linkage of the at least one object data structure to at least one other object data structure of the plurality of object data structures, population of a properties list based on the linking of the at least one object data structure to the at least one other object data structure, and designation of the at least one property using the properties list.

Claim 28 (New): The system of claim 25, wherein the instructions, when executed by the at least one processing device, cause the at least one processing device to cause reception of a selection of a node on a map interface including the at least one object data structure and at least one other object data structure, population of a properties list based on the selection of the node on the map interface, and designation of the at least one property using the properties list.

Claim 29 (New): The system of claim 25, wherein the instructions, when executed by the at least one processing device, cause the at least one processing device to cause population of a properties list based on the selection of the at least one object data structure of the plurality of object data structures. population of a selected properties list based on a selection made using the properties list. and enabling of an output of the at least one property via the at least one visualization based on a selection using the selected properties list.

Claim 30 (New): The system of claim 25, wherein the at least one visualization includes at least one of a bar chart, a pie chart, a table or a line graph.

Claim 31 (New): At least one machine-readable storage device having stored thereon instructions for representing data in a computer network to facilitate access thereto via at least one user interface, wherein the instructions, when executed by at least one processing device, cause the at least one processing device to: receive a selection of at least one object data structure of a plurality of object data structures corresponding to at least one staging database; designate at least one property of the at least one object data structure to be represented via the at least one user interface; enable at least one visualization option for the at least one property of the at least one object data structure: from time to time and for the at least one object data structure, obtain data from the at least one staging database according to at least one configuration table representative of at least one application; translate the data from the at least one staging database into a semantic data format to provide semantic data; store the semantic data in a semantic database; obtain, from the semantic database, requested semantic data corresponding to instances of at least a portion of the at least one object data structure; and provide, to the at least one display, the at least one user interface including the at least one visualization based on the requested semantic data.

Claim 32 (New): The at least one machine-readable storage device of claim 31, wherein the instructions, when executed by the at least one processing device, cause the at least one processing device to cause display of a map interface including the at least one object data structure and one or more other object data structures within a selected number of levels of the at least one object data structure, population of a properties list based on at least one selection made using the map interface, and designation of the at least one property using the properties list.

Claim 33 (New): The at least one machine-readable storage device of claim 31, wherein the instructions, when executed by the at least one processing device, cause the at least one processing device to cause a linkage of the at least one object data structure to at least one other object data structure of the plurality of object data structures, population of a properties list based on the linking of the at least one object data structure to the at least one other object data structure. and designation of the at least one property using the properties list.

Claim 34 (New): The at least one machine-readable storage device of claim 31, wherein the instructions, when executed by the at least one processing device, cause the at least one processing device to cause reception of a selection of a node on a map interface including the at least one object data structure and at least one other object data structure, population of a properties list based on the selection of the node on the map interface, and designation of the at least one property using the properties list.

Claim 35 (New): The at least one machine-readable storage device of claim 31, wherein the instructions, when executed by the at least one processing device, cause the at least one processing device to cause population of a properties list based on the selection of the as least one object data structure of the plurality of object data structures, population of a selected properties list based on a selection made using the properties list, and enabling of an output of the at least one property via the at least one visualization based on a selection using the selected properties list.

Claim 36 (New): The at least one machine-readable storage device of claim 31, wherein the at least one visualization includes at least one of a bar chart, a pie chart, a table or a line graph. 


Claim 1. A process for representing data in a computer network to facilitate access thereto via at least one user interface, the process comprising: 
by a computer-based configuration workstation:
 
generating a user interface including an applications definition panel, an objects definition panel and a properties definition panel, the user interface enabling selections which cause linkage of an application displayed in the applications definition panel, an object data structure displayed in the objects definition panel and a property displayed in the properties' definition panel; 
based on the selections via the user interface, generating configuration tables representative of applications, each application comprising one or more object data structures, wherein each of the one or more object data structures is linked to at least one staging database and comprises at least one property defining available data for the object data structure in the at least one staging database; 

providing the tables to a computer-based controller: by the controller: from time to time and for at least one object data structure, obtaining data from the at least one staging database according to the configuration tables representative of the application; 

translating the data from the at least one staging database into a semantic data format to provide semantic data; 

storing the semantic data in a semantic database; by a computer-based web server: obtaining, from the semantic database, requested semantic data corresponding to instances of at least a portion of the one or more object data structures for an application; and 
providing, to a user device, the at least one user interface based on the requested semantic data for display on the user device.

2. The method of claim 1, wherein data in the at least one staging database is extracted from at least one standalone data source and wherein the at least one property includes data validation criteria, and wherein the data extracted from the at least one standalone data source is validated according to the data validation criteria prior to storage in the at least one staging database.

3. The method of claim 1, further comprising: by the controller, prior to translating the data from the at least one staging database into the semantic data format, validating data relationships in the semantic database based on the configuration tables.

4. The method of claim 1, wherein translating the data from the at least one staging database into the semantic data format further comprises: identifying data in the at least one staging database that has been modified; and performing translation of only that data in the at least one staging database that has been modified.

5. The method of claim 1, wherein generating the configuration tables further comprises assigning at least one persona to the application, each of the at least one persona having associated therewith at least one authorized user role, and wherein obtaining the requested semantic data further comprises: by the web server: receiving, from the user device, identifying user credentials for a user; determining an assigned role for the user according to the identifying user credentials; and when the assigned role for the user matches any of the at least one authorized user role, obtaining the requested semantic data from the semantic database according to the assigned role for the user.

6. The method of claim 1, further comprising: defining the at least one user interface based on at least one of the object data structures for the applications.

7. A system for representing data in a computer network to facilitate access thereto via at least one user interface, the system comprising: at least one processing device; at least one display operatively connected to the at least one processing device; and at least one machine-readable storage device, operatively connected to the at least one processing device, having stored thereon instructions that, when executed by the at least one processing device, cause the at least one processing device to: generate a user interface including an applications definition panel, an objects definition panel and a properties definition panel, the user interface enabling selections which cause linkage of an application displayed in the applications definition panel, an object data structure displayed in the objects definition panel and a property displayed in the properties definition panel; based on the selections via the user interface, generate configuration tables representative of applications, each application comprising one or more object data structures, wherein each of the one or more object data structures is linked to at least one staging database and comprises at least one property defining available data for the object data structure in the at least one staging database; from time to time and for at least one object data structure, obtain data from the at least one staging database according to the configuration tables representative of the application; translate the data from the at least one staging database into a semantic data format to provide semantic data; store the semantic data in a semantic database; obtain, from the semantic database, requested semantic data corresponding to instances of at least a portion of the one or more object data structures for an application; and provide, to the at least one display, the at least one user interface based on the requested semantic data.

8. The apparatus of claim 7, wherein data in the at least one staging database is extracted from at least one standalone data source and wherein the at least one property includes data validation criteria, and wherein the data extracted from the at least one standalone data source is validated according to the data validation criteria prior to storage in the at least one staging database.

9. The apparatus of claim 7, the at least one machine-readable storage device further comprising instructions that, when executed by the at least one processing device, cause the at least one processing device to: prior to translating the data from the at least one staging database into the semantic data format, validate data relationships in the semantic database based on the configuration tables.

10. The apparatus of claim 7, wherein those instructions that cause the at least one processing device to translate the data from the at least one staging database into the semantic data format are further operative to cause the at least one processing device to: identify data in the at least one staging database that has been modified; and perform translation of only that data in the at least one staging database that has been modified.

11. The apparatus of claim 7, wherein those instructions that cause the at least one processing device to generate the configuration tables are further operative to cause the at least one processing device to assign at least one persona to the application, each of the at least one persona having associated therewith at least one authorized user role, and wherein those instructions that cause the at least one processing device to obtain the requested semantic data are further operative to cause the at least one processing device to: receive, from a user device, identifying user credentials for a user; determine an assigned role for the user according to the identifying user credentials; and when the assigned role for the user matches any of the at least one authorized user role, obtain the requested semantic data from the semantic database according to the assigned role for the user.

12. The apparatus of claim 7, the at least one machine-readable storage device further comprising instructions that, when executed by the at least one processing device, cause the at least one processing device to: define the at least one user interface based on at least one of the object data structures for the applications.

13. At least one machine-readable storage device having stored thereon instructions for representing data in a computer network to facilitate access thereto via at least one user interface, wherein the instructions, when executed by at least one processing device, cause the at least one processing device to: generate a user interface including an applications definition panel, an objects definition panel and a properties definition panel, the user interface enabling selections which cause linkage of an application displayed in the applications definition panel, an object data structure displayed in the objects definition panel and a property displayed in the properties definition panel; based on the selections via the user interface, generate configuration tables representative of applications, each application comprising one or more object data structures, wherein each of the one or more object data structures is linked to at least one staging database and comprises at least one property defining available data for the object data structure in the at least one staging database; from time to time and for at least one object data structure, obtain data from the at least one staging database according to the configuration tables representative of the application; translate the data from the at least one staging database into a semantic data format to provide semantic data; store the semantic data in a semantic database; obtain, from the semantic database, requested semantic data corresponding to instances of at least a portion of the one or more object data structures for an application; and provide, to at least one display, the at least one user interface based on the requested semantic data.

14. The at least one machine-readable storage device of claim 13, wherein data in the at least one staging database is extracted from at least one standalone data source and wherein the at least one property includes data validation criteria, and wherein the data extracted from the at least one standalone data source is validated according to the data validation criteria prior to storage in the at least one staging database.

15. The at least one machine-readable storage device of claim 13, further comprising instructions that, when executed by the at least one processing device, cause the at least one processing device to: prior to translating the data from the at least one staging database into the semantic data format, validate data relationships in the semantic database based on the configuration tables.

16. The at least one machine-readable storage device of claim 13, wherein those instructions that cause the at least one processing device to translate the data from the at least one staging database into the semantic data format are further operative to cause the at least one processing device to: identify data in the at least one staging database that has been modified; and perform translation of only that data in the at least one staging database that has been modified.

18. The at least one machine-readable storage device of claim 13, further comprising instructions that, when executed by the at least one processing device, cause the at least one processing device to: define the at least one user interface based on at least one of the object data structures for the applications. 



Allowable Subject Matter
Claims 19-36 are allowed over the art of record.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding independent claims 19, 25 and 31, the closest art, Frietsch et al. (20070106768 A1) disclose creating user interface visualization of object data structure including configuration table representative of applications (abstract; Fig.3, ¶[0042] and [0077], Frietsch). Laitila (US 20050273315 A1) disclose translating the code of an input language into semantic descriptive language (abstract, ¶[0072]-[0073], Laitila). Andersen et al. (US 6640231 B1) disclose generating configuration tables representative of applications (Fig.1 and Fig.3, S1500 of Fig.4; col.2, lines 17-41; col.12,line 41 to col.13, line 21 and col. 25, lines 43-54, Andersen, i.e., generator integrated ontology development “application” that generating EDB-table definitions), each application comprising one or more object data structures (col.2, lines 17-41, Andersen, i.e., ontology database including hierarchy of categories which denote classes of objects, in particularly, generating deductive database by management ontology system including OMS ontology of categories’ hierarchy from object class generated and computed by generation application), wherein each of the one or more object data structures is linked to at least one staging database (Fig.1; col.2, lines 17-41, Andersen, i.e., generator 12 linked to staging database such as RDBMS 16 or  DDB/KBDB 17) and comprises at least one property defining available data for the object data structure in the at least one staging database (Fig.1; col.3, lines 44-67 and col.13, lines 28-42, Andersen, i.e. WFS semantic for ontology including property for object, which defined schema object of the database); providing the tables to a computer-based controller (controller 13A-13B, Fig.1, Andersen); by the controller: from time to time and for at least one object data structure (Fig.2 and col.13, lines 9-63, Andersen), obtaining data from the at least one staging database (Fig.6, S310, Andersen, i.e., selecting CNF to convert original CNF into implication for formula); translating the data from the at least one staging database into a semantic data format to provide semantic data (Fig.6, S340 and col.19, line 65 to col. 20, line 61, Andersen, i.e., converting “translating or transforming” original CNF into implication for formula, in light of specification paragraphs ¶[0006] and [0027], read on the claimed “translating the data”); storing the semantic data in a semantic database (Fig.1; col.3, lines 44-67, Andersen, i.e., storing the ontology including semantic data in database KBDB); by a computer-based web server (server “generator” 12, Fig.1, Andersen): obtaining, from the semantic database, requested semantic data corresponding to instances of at least a portion of the one or more object data structures for an application (col.15, lines 20-35, Andersen, i.e., selecting set of normal form version CNF “object” associated with literals “semantic data” for conversion); and providing, to a user device, the at least one user interface based on the requested semantic data for display on the user device (Fig.2, Fig.3 and col.13, lines 43 to col.14, line-11 and col.20, lines 54-67, Andersen, i.e., resulting application program interface “API” and allowing user to review). 
Khasnis et al. (US 20080098099 A1) discloses stage database according to the configuration tables representative of the application (¶[0006],[0064] and [0109], Khasnis).
Nack (US 9,046,979) discloses a system which can generate a graphical user interface. (column 1, lines 20-21). Nack further discloses that a panel can be generated as part of the graphical user interface (column 2, lines 63-64).
Cohen (US 7,673,340) discloses a system which analyzes trends in user behavior for the purpose of generating recommendations for improving customer service. (See, e.g., Cohen, column 1, lines 15-23; column 3, lines 8-23; Abstract.). Cohen discloses to generate and view reports of these trends on a user interface. (See, e.g., id. at column 4, lines 11-24.). Cohen also discloses the use of various panels for setting and viewing the reports. (See, e.g., id. at column 5, line 25 to column 6, line 14.) For example, Cohen illustrates a traffic viewer view panel at Figures 20-24, a task flow view panel at Figure 25, an IVR traffic viewer view panel at Figures 29-31, and an IVR task flow view panel at Figures 32-33. However, the prior art fails to disclose or suggest the claimed provision “receiving a selection of at least one object data structure of a plurality of object data structures corresponding to at least one staging database; designating at least one property of the at least one object data structure to be represented via the at least one user interface; enabling at least one visualization for the at least one property of the at least one object data structure; obtaining data from the at least one staging database according to at least one configuration table representative of at least one application; translating the data from the at least one staging database into a semantic data format to provide semantic data; storing the semantic data in a semantic database; obtaining requested semantic data corresponding to instances of at least a portion of the at least one object data structure and providing the user interface of visualization based on the requested semantic data” as claimed in conjunction with remaining claims provisions.
The dependent claims, being further limiting to the independent claims, definite and enabled by the Specification are also allowed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Alibaig (US 20080300855 A1) discloses METHOD FOR REALTIME SPOKEN NATURAL LANGUAGE TRANSLATION AND APPARATUS THEREFOR.
Maman et al. (US 20130060803 A1) disclose DATABASE TRANSLATION SYSTEM AND METHOD. 
Silversides et al. (US 10873504 B1) disclose managing concurrently received configuration requests in a computing network. 
Zhao et al. (US 7503027 B1) disclose hardware description language code generation from a state diagram.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH B THAI whose telephone number is (571)272-4029. The examiner can normally be reached Mon-Friday 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HANH B THAI/Primary Examiner, Art Unit 2163                                                                                                                                                                                                        
August 16, 2022